United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1033
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Dale Adin Beston,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: September 26, 2003
                              Filed: October 1, 2003
                                   ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       After a jury trial, Dale Adin Beston, an Indian, was convicted of taking money
from another person by force, violence, and intimidation within the exclusive
jurisdiction of the United States, in violation of 18 U.S.C. §§ 2111, 1153, and 2. The
district court1 sentenced Beston to 84 months imprisonment and 2 years supervised
release. On appeal, Beston argues that the witnesses’ contradictory testimony cannot
sustain the guilty verdict, and that the district court erred in denying the jury access


      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
to a medical text on the effects of methamphetamine use, which could have
discredited the testimony of a prosecution witness--Beston’s coconspirator--who
admitted to abusing the narcotic.

       Although the testimony of the victim and Beston’s coconspirator was
inconsistent and contradictory, and although the coconspirator’s testimony was
further undermined by her admitted methamphetamine abuse and the testimony of
other defense witnesses, resolving these inconsistencies and determining witness
credibility is solely the responsibility of the jury. See United States v. Harris, 310
F.3d 1105, 1111 (8th Cir. 2002) (appellate court may not assess credibility of
witnesses), cert. denied, 123 S. Ct. 2121 (2003); United States v. Holman, 197 F.3d
920, 921 (8th Cir. 1999) (per curiam) (resolving conflicts or contradictions in
testimony is role of jury); United States v. McCarthy, 97 F.3d 1562, 1571 (8th Cir.
1996) (when reviewing sufficiency of evidence, witness credibility must be resolved
in favor of verdict), cert. denied, 519 U.S. 1139, and cert. denied, 520 U.S. 1133
(1997). We conclude the jury could have found that the government had proven all
the elements of the offense beyond a reasonable doubt. See United States v. Fitz, 317
F.3d 878, 1111 (8th Cir. 2003) (challenge to sufficiency of evidence is reviewed de
novo, examining evidence in light most favorable to verdict).

      Also, the district court did not abuse its discretion in refusing to admit the
medical text on methamphetamine use, which Beston did not offer in connection
with any witness’s testimony, despite the district court’s offer to allow Beston to
present testimony about the effects of methamphetamine use. See United States v.
McQuiston, 998 F.2d 627, 629 (8th Cir. 1993) (court did not abuse its discretion in
excluding periodical article on medical effects of inhalants that was not offered in
connection with any witness’s testimony). Further, any error in excluding the medical
material was harmless:        Beston’s coconspirator testified that she abused
methamphetamine, that she had taken it prior to the robbery, and that her
methamphetamine use adversely affected her memory and judgment. Cf. United

                                         -2-
States v. Riley, 657 F.2d 1377, 1388 (8th Cir. 1981) (district court exclusion of
records about witness’s use of LSD and blackouts was harmless error because
witness testified about her drug abuse).

      Accordingly, we affirm.
                     ______________________________




                                       -3-